Citation Nr: 0427113	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  99-09 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date, prior to September 11, 
1997, for a 100 percent evaluation.  

2.  Entitlement to service connection for hypertension.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from September 1966 to 
August 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in a VA Form 9, dated in January 2004 
(no date stamp), the appellant referenced compensation for a 
bilateral leg disorder.  This issue is referred to the agency 
of original jurisdiction (AOJ).  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant is totally disabled due to PTSD.  

2.  A VA treatment record, dated December 16, 1994, reflected 
self-destructive behavior and constituted a claim.  

3.  The AOJ has assigned a 100 percent evaluation for PTSD.  


CONCLUSION OF LAW

The effective date for a 100 percent evaluation for PTSD is 
December 16, 1994.  38 U.S.C.A. §§  5110 (a) &(b) (West 
2002); 38 C.F.R. §§ 3.157, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Pelegrini v. Principi, 18 Vet. App. 112 (2004) held that 
where a VCAA notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  It indicated, however, that the appellant had 
the right to VCAA content-complying notice and proper 
subsequent VA process.  In this case, a 


VCAA notice was sent by the AOJ in January 2004 and a 
supplemental statement of the case was issued in April 2004.  
This constitutes proper subsequent notice.  

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the appellant was notified in the 
January 2001 rating decision of the reasons and bases for the 
decisions.  He was further notified of this information in 
the March 2001, October 2001, and July 2003 supplemental 
statements of the case.  The Board concludes that the 
discussions in the  May 1998 rating decision and in the 
statements and supplemental statements of the case, which 
were all sent to the appellant, informed him of the 
information and evidence needed to substantiate the claim.  
By letter dated in January 2004, he was advised of the 
evidence he needed to submit to substantiate his claim, VA's 
duty to notify him about his claim, VA's duty to assist in 
obtaining evidence for his claim, what the evidence must show 
to substantiate his claim, what information or evidence was 
needed from him, what he could do to help with his claim, and 
what VA had done to help with his claim.  In the January 2004 
Board remand, he was invited to submit additional evidence.  
These actions satisfied VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  During the 
hearing, additional instructions were provided by the 
Veterans Law Judge.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  The 
appellant has not identified any available unobtained 
evidence that might aid his claim.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the appellant.  



Criteria and Analysis

The effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a); See 
38 C.F.R. § 3.400 (2003) (providing that effective date shall 
be date of receipt of claim or date entitlement arose, 
whichever is later, unless claim received within one year 
after separation from service).  The date entitlement arose 
is the initial date on which it appears that the claimant has 
satisfied all of the substantive criteria for entitlement to 
the benefit.  Generally, the effective date for an award of 
an increased rating is the date of the filing of the claim 
for increase, or the date entitlement arose (which means the 
date the disability increased in severity), whichever is 
later.  See 38 C.F.R. § 3.400 (o)(1).  The effective date for 
an award of increased compensation, however, may date back 
one year before the date of the claim for increase if "it is 
factually ascertainable that an increase in disability had 
occurred" within that time frame.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v 
Gober, 10 Vet. App. 511, 520 (1997).  

The Board notes that the VA Schedule of Ratings for Mental 
Disorders has been amended and redesignated as 38 C.F.R. § 
4.130 (2003), effective November 7, 1996.  In that the 
appellant is already in receipt of a 100 percent disability 
evaluation, effective September 11, 1997, however, the new 
criteria is not applicable.

In this case, the AOJ has assigned an effective date for the 
increased evaluation to 100 percent from September 11, 1997.  
We agree with the evaluation but herein revise the effective 
date of the 100 percent evaluation.  

The determinative issues in this case involve concepts of 
finality, concepts regarding claims, and evidence showing 
entitlement (facts found).  Ultimately, the decision is 
determined by regulations and a General Counsel opinion.  
38 C.F.R. §§ 3.155, 3.157; VAOGCPREC 12-95.  

Initially, the Board notes that each time the appellant 
sought treatment at a VA facility represented a claim, none 
of which were final.  The decision in this case is made all 
the more difficult because the AOJ rarely date stamped the 
receipt of evidence, thereby making it nearly impossible to 
detail the chain of custody of the evidence.  A decision of 
the Court, however, and a decision of the General Counsel 
aids in the analysis of the evidence.  See Bell v. Derwinski, 
2 Vet. App. 611 613 (1992) and VAOGCPREC 12-95.  
 
The General Counsel determined that the record in all AOJ 
decisions rendered on or after July 21, 1992, will be deemed 
to include all pertinent VA medical evidence in existence on 
the date of the AOJ decisions, regardless of whether such 
evidence was actually in the record before the AOJ.  Under 
Bell, and Damrel v. Brown, 6 Vet. App. 242, 245 (1994), an 
AOJ's failure, in a decision rendered on or after July 21, 
1992, to consider evidence which was actually or 
constructively in the record before it may constitute clear 
and unmistakable error if it affected the outcome of the 
prior decision.  
 
In this case, there is a December 1995 rating decision.  
Although the veteran entered a notice of disagreement, he did 
not perfect the appeal.  Therefore, the decision is final 
based on the evidence then of record.  The Board notes, 
however, that the Court in Hazan v. Gober, 10 Vet. App. 511 
(1997) has provided a limited basis for piercing a limited 
aspect of finality.  Furthermore, the December 1995 rating 
decision did not have certain key VA medical records that, 
according to the General Counsel, may serve as a basis to 
establish clear and unmistakable error.  The easier approach, 
however, is to reflect that every time the appellant sought 
treatment at a VA facility for PTSD, such constituted either 
a claim or an informal claim.  See 38 CFR § 3.155 ( c) and 
3.157.  
 
It appears that the AOJ assigned a 100 percent evaluation for 
PTSD, in part, based upon suicidal behavior.  Our review 
reflects that additional treatment records, including VA 
treatment records, were associated with the claims file.  
Such documents constituted claims.  38 C.F.R. §§  3.155, 
3.157.  On December 16, 1994, there was suicidal ideation 
with a self-report of suicidal and homicidal ideation.  On 
December 28, 1994, he was increasingly suicidal and 
homicidal.  Another document, dated the same date, reflected 
that he was a danger to himself.  On November 24, 1995, he 
reported that he was suicidal.  On May 5, 1996, a VA document 
reflects that the was thinking of buying a gun and shooting 
himself.  There was evidence of nightmares, flashbacks 
sweats, and shakes.  
 
The decision to assign a 100 percent evaluation based upon 
self destructive behavior is a supportable decision.  Our 
review reflects that such behavior predated the effective 
date assigned by the AOJ.  The December 16, 1994 VA document 
(which was not the subject of a final decision) constituted a 
claim and reflected total industrial impairment.  Therefore, 
the effective date of the 100 percent evaluation is set in 
accordance with the facts found and the date of claim, 
December 16, 1994.


ORDER

A 100 percent evaluation for PTSD is granted from December 
16, 1994.  


REMAND

Additional relevant evidence pertaining to the issue of 
service connection for hypertension was received at the Board 
in July 2004.  The AOJ has not had an opportunity to review 
the additional evidence.  

The Board notes that the appellant failed to report for a 
scheduled VA examination in February 2004.  The appellant was 
advised of the provisions of 38 C.F.R. § 3.655 (2003) in the 
January 2004 Board remand.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should readjudicate the claim 
with consideration given to the 
additional evidence received in July 
2004.  If the benefits sought on appeal 
remain denied, a supplemental statement 
of the case should be issued.  

2.  The appellant is notified that if he 
has, or is able to obtain, relevant 
evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



